t c memo united_states tax_court benness m richards and jane richards petitioners v commissioner of internal revenue respondent docket no filed date robert alan jones for petitioners pamela s wilson and richard g goldman for respondent memorandum opinion beghe judge this matter is before the court on petitioners' motion for leave to file motion to vacate decision the issue to be decided concerns the validity of the notice of although luis c decastro esq continues to be listed as counsel of record in docket no he did not participate in the filing or prosecuting of the motion that is the subject of this opinion deficiency and whether respondent determined a deficiency in petitioners' federal_income_tax liability within the meaning of sec_6212 background on or about date benness m richards and jane richards filed a joint federal_income_tax return for reporting adjusted_gross_income of dollar_figure taxable_income of dollar_figure and tax due of dollar_figure in computing their taxable_income petitioners claimed an interest_deduction attributable to their participation in certain programs managed by henry kersting because petitioners' tax_return is not part of the record in this case we are unable to determine the specific amount of the interest_deduction that petitioners claimed on their return on date following an undercover investigation the irs searched mr kersting's offices pursuant to a search warrant issued by the u s district_court for the district of hawaii among the items seized during the search were lists identifying by name and address approximately big_number of mr kersting's clients and schedules showing the amounts of interest purportedly paid_by each client to one or more of several kersting companies during the taxable years and section references are to the internal_revenue_code as amended unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure the circumstances of the search of mr kersting's offices are described in the court's opinion in 90_tc_237 dixon i on date respondent issued a joint notice_of_deficiency to petitioners determining a deficiency in their federal_income_tax for in the amount of dollar_figure and an addition_to_tax under sec_6653 in the amount of dollar_figure the notice_of_deficiency in a form apparently used by respondent in issuing notices of deficiency to a number of taxpayers with kersting-related adjustments states in pertinent part explanation of adjustment sec_1 it is determined that the following amounts claimed on your income_tax return as interest deductions are not allowable_amount purported payee dollar_figure any entity owned associated with or controlled either directly or indirectly by henry kersting this disallowance is based on the determination that the transaction giving rise to the claimed interest_deduction are shams this disallowance is further based upon your failure to establish that the above amounts were paid or properly accrued or that the transactions purportedly generating the claimed amounts resulted either in any bona_fide indebtedness or in any enforceable and bona_fide obligation to pay the notice_of_deficiency was issued approximately days prior to the expiration of the normal 3-year period of limitations applicable to the assessment of federal income taxes sec_6501 compensation_for use or forbearance of money on indebtedness within the meaning of sec_163 furthermore if it is established that any portion of the above disallowed interest is a properly allowable deduction it is further determined that such interest constitutes interest in investment indebtedness and deduction of such amounts is limited under the provisions of sec_163 further and in support of a portion of the determined deficiency if you establish that you are entitled to the above-mentioned interest_deduction it is determined that you improperly failed to report the income resulting from the same transaction it is determined that part of the underpayment_of_tax for the taxable_year is due to your negligent or intentional disregard of the rules and regulations consequently the percent addition to the tax is charged for as provided by sec_6653 of the internal_revenue_code a simple arithmetical calculation reveals that respondent computed petitioners' tax_deficiency by applying a tax_rate of percent which was the highest tax_rate imposed for on date lu n nevels jr esq filed a joint petition for redetermination assigned docket no on behalf of a large group of taxpayers including petitioners who had received notices of deficiency with kersting-related inasmuch as there were no other adjustments in the notice_of_deficiency and assuming that the adjusted_gross_income that petitioners reported is correct respondent erred in computing petitioners' tax_liability for using a 70-percent tax_rate which was only applicable with respect to taxable_income exceeding dollar_figure for joint filers adjustments disputing the dollar_figure figure used in the notice_of_deficiency the petition includes an allegation that the interest_deduction reported on petitioners' income_tax return attributable to their participation in kersting programs was only dollar_figure in addition the petition includes an allegation that the notice_of_deficiency issued to petitioners is arbitrary and capricious on date respondent filed an answer to the petition specifically respondent denied for lack of sufficient information the allegation respecting the specific amount of the interest_deduction reported on petitioners' tax_return and denied without qualification the allegation that the notice_of_deficiency is arbitrary and capricious on date luis c decastro esq mr decastro filed an entry of appearance on behalf of petitioners in docket no in the interim on date respondent's counsel assigned to the kersting project kenneth mcwade esq mr mcwade had mailed mr decastro a letter enclosing proposed decision documents for petitioners and several of his other clients with cases before the court involving kersting-related petitioners resided in woodland hills california at the time the petition was filed the petition identifies the payees as atlas funding corp fargo acceptance corp federated finance co forbes acceptance corp and mahalo acceptance corp adjustments on date mr decastro executed a stipulated decision on behalf of petitioners that states as follows decision pursuant to agreement of the parties in the above- entitled case it is ordered and decided that there is a deficiency in income_tax due from the petitioners for the taxable_year in the amount of dollar_figure that there are no additions to the taxes due from the petitioners for the taxable_year under the provisions of sec_6653 and that there are no additions to the taxes due from the petitioners for the taxable_year under the provisions of sec_6621 on the same date mr decastro mailed a check to mr mcwade signed by petitioners and made payable to the irs in the amount of dollar_figure representing dollar_figure in tax and dollar_figure in interest mr mcwade executed the stipulated decision on date and mailed the document to the court on date mr mcwade filed a motion to sever petitioners' case from docket no shortly thereafter the court granted the motion severed petitioners' case from docket no and assigned the case docket no on date the court entered the parties' stipulated decision as described above in docket no petitioners did not file a notice of appeal or a timely motion to vacate or revise the decision entered date consequently the decision became final on date days after the decision was entered sec_7481 during the period that petitioners' case was docketed with the court dockets and petitioners with kersting-related adjustments were selected as test cases for trial mr mcwade served as respondent's lead counsel during the trial of the test cases one of the taxpayers selected as a test case john thompson was represented at trial by mr decastro following a trial on the merits of the test cases the court issued its memorandum opinion sustaining virtually all of respondent's determinations in each of the test cases see dixon v commissioner tcmemo_1991_614 dixon ii as a preliminary matter the court rejected the test-case taxpayers' argument similar to that raised here that the notices of deficiency issued to them were null and void on the ground that the commissioner failed to make a determination as required by 814_f2d_1363 9th cir revg more than big_number cases were filed with this court by participants in the kersting plans seeking redeterminations of the deficiencies determined by respondent the kersting group the bulk of the more than big_number remaining docketed cases in the kersting group are covered by piggyback agreements in which the taxpayer s and respondent stipulated to be bound by the court's opinion in the test cases hundreds of non-test cases in the kersting group have been disposed of like the case at hand by entry of a stipulated decision t c the court distinguished the notices of deficiency issued to the test-case taxpayers from the notice_of_deficiency at issue in scar on the ground that adjustments in the notices of deficiency could be connected with items reported in the test-case taxpayers' tax returns the court's decision in dixon ii was vacated and remanded on appeal to the u s court_of_appeals for the ninth circuit in 26_f3d_105 9th cir specifically in response to respondent's post-trial admission that mr mcwade had entered into secret settlement agreements with two of the test case taxpayers john thompson and john cravens prior to the trial of the test cases the court_of_appeals remanded the test cases to this court with instructions to conduct an evidentiary hearing to determine the full extent of the admitted wrong done by the government trial lawyers id pincite the court_of_appeals citing 499_us_279 directed the court to consider whether the extent of the misconduct rises to the level of a structural defect voiding the judgment as fundamentally unfair or whether despite the government's misconduct the judgment can be upheld as harmless error id in carrying out this mandate this court also was directed to consider on the merits all motions of intervention filed by parties affected by dixon ii id upon remand the court gave effect to the direction of the court_of_appeals regarding intervention by allowing a number of non-test-case taxpayers who had previously signed stipulations to be bound by the decision in dixon ii to participate in the evidentiary hearing robert alan jones esq mr jones entered his appearance on behalf of a group of non-test-case taxpayers allowed to participate in this fashion during the evidentiary hearing which was held at a special trial session of the court in los angeles in may-date mr jones expressed concern that in addition to the settlement with john thompson mr mcwade may have entered into settlements with other clients of mr decastro on terms more favorable than the standard kersting project settlement offer in this regard mr jones requested respondent's counsel mary elizabeth wynne esq ms wynne to disclose the details of settlements entered into with mr decastro's clients including petitioners in a letter the appellate panel in 26_f3d_105 9th cir vacating and remanding tcmemo_1991_614 issued an order stating that the panel would retain jurisdiction over any subsequent appeal although the evidentiary hearing has been held the filing of various post-hearing motions and as yet unresolved disagreements among the participants over post-hearing stipulations of fact have delayed the setting of a schedule for the filing of briefs on the various issues raised by the mandate of the court_of_appeals in dixon ii dated date ms wynne attempted to explain that petitioners did not receive special treatment from mr mcwade in the settlement of their case as follows as we discussed on the telephone i have received authorization from mr and mrs richards to disclose the attached copy of the computer transcript of the richards' account for as you are aware neither the government nor the richards has a copy of the richards' return but the information on the enclosed transcript reflects the following information concerning the return filed by the richards the tax_return was filed date and showed an income_tax_liability of dollar_figure advance or estimated payments of dollar_figure were credited to the account on date on date a refund of dollar_figure was generated to the richards along with interest of dollar_figure on date the richards's account was credited with a tax payment of dollar_figure and interest of dollar_figure the tax of dollar_figure and interest of dollar_figure were assessed on date which date was within days of the date the tax_court decision became final in addition to showing the above information the enclosed transcript also shows that the richards's reported adjusted_gross_income of dollar_figure on their return and taxable_income of dollar_figure the maximum_tax rate in was percent but that rate did not apply until taxable_income reached dollar_figure for joint filers accordingly even without allowance of the kersting related deductions the richards's taxable_income in was not high enough to trigger the maximum_tax rate of percent that was used in the notice_of_deficiency thus any comparison of the amount asserted in the notice with the amount on decision must be made after adjusting for the proper tax_rate as the court noted during the hearing the petition filed on behalf of the richards alleged that kersting related deductions were only dollar_figure assuming the petition is correct the tax on taxable_income of dollar_figure dollar_figure per the return and dollar_figure disallowed kersting deductions is dollar_figure which produces a deficiency of dollar_figure dollar_figure less the dollar_figure reported on the return a seven percent reduction of this deficiency results in a deficiency of dollar_figure far less than the deficiency in the decision of dollar_figure the explanation for this discrepancy lies in the fact that several kersting participants received notices of deficiency based on a reconstruction of records obtained from mr kersting's office in for the year the statute_of_limitations would have expired in thus the notice may have been issued without access to the original return whatever the reason for the discrepancy it is clear that the richards did not receive any kind of special treatment from mr mcwade on date mr jones filed an entry of appearance on behalf of petitioners and the motion for leave to file motion to vacate decision that is before the court in this proceedingdollar_figure petitioners contend that ms wynne's letter dated date demonstrates that respondent did not examine their tax_return prior to issuing the notice_of_deficiency and that the notice_of_deficiency was wrongfully and fraudulently issued relying on scar v commissioner supra petitioners maintain that the court should conclude that the notice_of_deficiency is invalid on the ground that respondent did not make a determination as required under sec_6212 respondent filed an objection to petitioners' motion relying on 998_f2d_1514 9th we observe that mr jones' original theory that petitioners received a more favorable settlement than the standard kersting project settlement has no particular relevance to whether the notice_of_deficiency is valid cir and 875_f2d_1396 9th cir respondent contends that validity of the notice_of_deficiency turns on whether the notice reveals on its face that respondent failed to make a determination respondent asserts that the notice_of_deficiency is valid under this standard discussion in order to put in proper context petitioners' motion for leave to file motion to vacate decision we begin with a brief summary of the general principles governing the finality of tax_court decisions sec_7481 provides the general_rule that a decision of the tax_court becomes final upon expiration of the time to file a notice of appeal sec_7483 provides that a notice of appeal generally must be filed within days after a decision is entered however the 90-day appeal period may be extended if the taxpayer files a timely motion to vacate or revise the decision fed r app p a pursuant to rule a motion to vacate or revise a decision must be filed within days after the decision is entered unless the court allows otherwise as indicated petitioners did not file a notice of appeal or a timely motion to vacate or revise the decision that had been entered in this case on date accordingly the decision became final on date see sec_7459 sec_7481 the tax_court generally lacks jurisdiction to vacate a final_decision 859_f2d_115 9th cir affg 86_tc_1319 235_f2d_97 9th cir affd per curiam 352_us_1027 the court will vacate a final_decision only in certain narrowly circumscribed situations for instance this court and some courts of appeals have ruled that this court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 9th cir 90_tc_103 69_tc_999 or if the decision was obtained through fraud upon the court see abatti v commissioner supra 511_f2d_929 n 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 in addition the court_of_appeals for the fifth circuit has indicated that the tax_court has the power in its discretion in extraordinary circumstances to vacate and correct a final_decision where it is based upon a mutual mistake of fact see 63_f2d_630 5th cir but cf 51_f3d_618 6th cir petitioners' motion is based on the theory that the notice_of_deficiency issued to them was invalid and therefore the court was never vested with jurisdiction to enter a decision in the casedollar_figure the court's jurisdiction to redetermine a deficiency is dependent upon issuance of a valid notice_of_deficiency and a timely filed petition rule a c 97_tc_437 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is well settled that no particular form is required for a statutory_notice_of_deficiency 78_tc_646 dollar_figure at a minimum however the notice must there is no evidence in the record that the stipulated decision entered in petitioners' case represents a fraud upon the court see 859_f2d_115 9th cir defining fraud upon the court as an unconscionable plan or scheme which is designed to improperly influence the court in its decision or a fraudulent act that prevents the opposing party from fully and fairly presenting his case affg 86_tc_1319 sec_7522 applicable to notices mailed on or after date provides in pertinent part that a notice_of_deficiency shall describe the basis for and identify the amounts if any of the tax due interest additional_amount additions to the tax and assessable_penalties included in such notice an inadequate description under the indicate that the commissioner has determined a deficiency in tax in a definite amount for a particular taxable_year and that the commissioner intends to assess the tax in due course 88_f2d_650 2d cir 44_tc_382 affd 373_f2d_45 10th cir absent exceptional circumstances we will not look behind a notice_of_deficiency to examine the evidence used by the commissioner in the determination_of_a_deficiency scar v commissioner f 2d pincite 62_tc_324 in scar v commissioner supra the taxpayers after receiving a deficiency_notice that disallowed a deduction from a partnership with which the taxpayers had no connection contended that the commissioner had not determined a deficiency against them as contemplated under sec_6212 the notice_of_deficiency included as an attachment an explanation of the adjustments that stated in pertinent part in order to protect the government's interest and since your original income_tax return is unavailable at this time the income_tax is being assessed at the maximum_tax rate of id pincite after filing a petition with the court the taxpayers filed a motion to dismiss for lack of jurisdiction we held the preceding sentence shall not invalidate such notice deficiency_notice to be valid and denied the taxpayers' motion to dismiss id pincite in analyzing the issue on appeal the majority of the panel of the court_of_appeals for the ninth circuit concluded that the commissioner must consider information relating to a particular taxpayer before it can be said that the commissioner has determined a deficiency with respect to that taxpayer id pincite more specifically the court indicated in a footnote that in order to determine a deficiency against a taxpayer based upon a tax_shelter adjustment the commissioner cannot rely solely upon an examination of the tax_return of the tax_shelter entity but must also examine the taxpayer's return to see whether the taxpayer in fact claimed a deduction with respect to the particular tax_shelter id pincite n with this standard in mind the court concluded that the deficiency_notice was invalid under sec_6212 because the notice on its face revealed that the commissioner had not reviewed the taxpayers' return or otherwise made a determination respecting the taxpayers' liability for the particular taxable_year id pincite the scar issue subsequently resurfaced in this court in 90_tc_110 in campbell the commissioner mailed a notice_of_deficiency to the taxpayers including the traditional cover letter containing boilerplate language identifying the package as a notice_of_deficiency and listing the taxable_year as well as the amounts of the deficiency and additions to tax a form_5564 notice of deficiency-waiver and several pages purportedly explaining the adjustments although the cover letter and the waiver form clearly related to the taxpayers the commissioner had inadvertently attached to the notice a seven-page explanation of adjustments for an unrelated taxpayer in response the taxpayers filed a petition and later a motion to dismiss attacking the validity of the notice_of_deficiency under scar id pincite upon review of the matter we distinguished scar and denied the taxpayers' motion to dismiss specifically we noted that the first two pages of the deficiency_notice clearly referred to the taxpayers as the subjects of the notice while the explanation of adjustments certainly caused confusion there was no indication in the notice that the commissioner had failed to consider information relating to the taxpayers in making the deficiency determination id pincite viewing the record as a whole we concluded that the commissioner had determined a deficiency against the taxpayers and inadvertently attached the wrong computational sheets to the notice_of_deficiency id subsequent to campbell the court_of_appeals for the ninth circuit revisited scar in 875_f2d_1396 9th cir in clapp separate notices of deficiency were sent to both individual taxpayers and to related trusts with many of the same items of income being attributed to both the individuals and the trusts prior to executing settlement agreements on the basis of which decisions were entered by this court the individual taxpayers filed a motion to dismiss arguing that the notices mailed to them were invalid because the commissioner had failed to consider information necessary to determine the amounts of the deficiencies id pincite we denied the taxpayers' motion on the ground that the commissioner made specific determinations with respect to items reported on the taxpayers' returns in rejecting the taxpayers' argument on appeal the court_of_appeals concluded unlike scar the notices of deficiency make clear that the commissioner did examine each return did consider the deductions and did attribute trust income to the taxpayers from sham trusts related to the particular taxpayer not from unrelated entities also unlike scar the notices did not state that the deficiency was calculated upon the arbitrary selection of the maximum_tax rate the notices of deficiency are valid under scar furthermore as the tax_court has since pointed out scar did not even require any affirmative showing by the commissioner that a determination set forth in an alleged notice_of_deficiency was made on the basis of the taxpayers' return only where the notice_of_deficiency reveals on its face that the commissioner failed to make a determination is the commissioner required to prove that he did in fact make a determination 90_tc_110 here nothing on the face of the notice reveals that the commissioner failed to make a determination id pincite emphasis added the court_of_appeals in clapp went on to observe that the availability of remedies for an arbitrary or inaccurate deficiency determination such as shifting the burden_of_proof to the commissioner and or awarding litigation costs would make greater substantive review of the commissioner's threshold 'determination' undertaken solely for purposes of exercising subject matter jurisdiction duplicative and burdensome on the courts and the commissioner id pincite applying these principles to the present case it is clear that the notice_of_deficiency concerns petitioners' tax_liability for and that the deficiency is attributable to respondent's determination to disallow an interest_deduction in the amount of dollar_figure with respect to petitioners' participation in kersting programs petitioners do not dispute that they reported a kersting-related interest_deduction on their income_tax return consequently we find that respondent considered information relating to petitioners' tax_liability in preparing the notice_of_deficiency scar v commissioner f 2d pincite in addition unlike scar and cases such as kong v commissioner tcmemo_1990_480 and watson v commissioner tcmemo_1993_42 the notice does not contain a statement that respondent issued the notice without examining petitioners' tax_return in order to protect the government's interest under the circumstances the notice_of_deficiency does not reveal on its face that respondent failed to make a determination with respect to petitioners' tax_liability and we so hold petitioners' contention that the notice_of_deficiency is invalid because respondent did not rely on actual taxpayer information to make an independent determination_of_a_deficiency is misplaced as stated in clapp v commissioner supra pincite unless the notice_of_deficiency reveals on its face that the commissioner failed to make a determination the commissioner is not required to make an affirmative showing that a determination was made on the basis of the taxpayers' return in short the analysis outlined in clapp begins and ends in this case with our holding that the notice_of_deficiency is facially valid moreover the present case like clapp is better suited to an argument that respondent's determination was arbitrary or simply incorrect in fact the petition filed on behalf of petitioners contained an allegation that the notice_of_deficiency was arbitrary of course it is well settled that an arbitrary determination does not render a notice_of_deficiency invalid the taxpayer's remedies with respect to an arbitrary or incorrect notice_of_deficiency are to move to shift to the commissioner the burden of going forward with the evidence or in appropriate circumstances to move for litigation costs id pincite although the record does not disclose whether mr decastro pursued any of these points with mr mcwade in settlement negotiations or whether he attempted to resolve with mr mcwade the discrepancy between the dollar_figure of kersting interest deductions disallowed by the notice_of_deficiency and the lower amount of dollar_figure alleged by the petition as having been claimed on the return petitioners did agree to a deficiency substantially less than that determined by respondent in sum the stipulated decision that mr decastro executed on petitioners' behalf is now final and petitioners have failed to persuade us that the notice_of_deficiency issued to them is invalid it follows that we lack jurisdiction to vacate the decision in this case to reflect the foregoing an order will be issued denying petitioners' motion for leave to file motion to vacate decision
